UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7791



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RAMON RICARDO LORA,

                                            Defendant - Appellant.



                            No. 03-6500



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RAMON RICARDO LORA,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
99-196-DKC, CA-02-4197-DKC)


Submitted:   May 15, 2003                   Decided:   May 20, 2003
Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 02-7791 affirmed and No. 03-6500 dismissed by unpublished per
curiam opinion.


Ramon Ricardo Lora, Appellant Pro Se. Bryan Edwin Foreman, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      The cases have been consolidated on appeal.          In No. 02-7791,

Ramon Ricardo Lora appeals the district court order denying his

motion to compel the Government to comply with a written agreement.

We   have   reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Lora, No. CR-99-196-DKC; CA-02-4197-DKC

(D. Md. Nov. 6, 2002).

      In No. 03-6500, Lora seeks to appeal the district court’s

orders denying relief on his motion for leave to file a 28 U.S.C.

§ 2255 (2000) motion out of time and denying reconsideration of

that order.    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the movant can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right’ and (2) ‘that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684

(4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)),

cert. denied, 534 U.S. 941 (2001).        We have independently reviewed

the record and conclude that Lora has not made the requisite


                                      3
showing.   See Miller-El v. Cockrell,    U.S.    , 123 S. Ct. 1029

(2003).

     Accordingly, in No. 02-7791, we affirm, and in No. 03-6500, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                         No. 02-7791- AFFIRMED

                                         No. 03-6500 - DISMISSED




                                 4